PER CURIAM.
We deny the petition for writ of prohibition upon the authority of Crusoe v. Rowls, 472 So.2d 1163 (Fla.1985). In particular, we believe the Supreme Court’s reaffirmance of its prior decision in State ex rel. Treadwell v. Hall, 274 So.2d 537 (Fla.1973) forecloses us from acting herein.
Nevertheless, we are concerned with the extent to which a county judge may assume the duties of a circuit judge and, particularly, with the issue presented here where the county judge in question conceded that for all intents and purposes, he was the circuit judge for the western section of Palm Beach County, for which a separate jury district has been created. Accordingly, we certify the following as an issue of great public importance:
MAY A COUNTY JUDGE BE INDEFINITELY ASSIGNED CIRCUIT COURT DUTIES IN A SPECIALLY CREATED JURY DISTRICT OF THE 15th JUDICIAL CIRCUIT?
ANSTEAD, DELL and WALDEN, JJ., concur.